Citation Nr: 1720635	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than June 22, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD, assigning a 30 percent disability rating, effective June 22, 2010.  A notice of disagreement was filed in June 2011 with regard to the effective date assigned.  In a May 2012 rating decision, the RO assigned an effective date of July 13, 2010 to the grant of service connection for PTSD.  A statement of the case was issued in May 2012 and a substantive appeal was received in August 2012.  In a December 2012 rating decision, the RO reassigned the original effective date of June 22, 2010.  

The Veteran testified at a Board hearing in April 2013; the transcript is of record.

In February 2015, the Board issued a decision wherein it denied entitlement to an earlier effective date for the grant of service connection for PTSD.  Dissatisfied with the Board's decision, the Veteran filed a timely appeal to the Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2016 Memorandum Decision, the Court vacated and remanded the Board's February 2016 decision that denied entitlement to an earlier effective date for the grant of service connection for PTSD.


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, was denied by the Board in a February 1989 decision; shortly thereafter, the Veteran filed a timely motion for reconsideration, which was denied in April 2017.

2.  In a February 1992 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD.  The Veteran was notified of the decision on March 6, 1992, but he did not file a notice of disagreement, and new and material evidence was not received within the one year period of the notice letter.

3.  In a September 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD.  The Veteran was notified of the decision on September 22, 2008, but he did not file a notice of disagreement, and new and material evidence was not received within the one year period of the notice letter.

4.  The Veteran filed a claim to reopen entitlement to service connection for PTSD on June 22, 2010; the claim was granted in a March 2011 rating decision, and the RO assigned an effective date of June 22, 2010, corresponding to the date of receipt of the reopened claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 22, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2016); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the Veteran's claims for an earlier effective date, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).   

The earlier effective date appeal arises from his disagreement with the effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further VCAA notice is, therefore, not required in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's claims for compensation and medical records.  There is no indication of relevant, outstanding records that would support the claim for an earlier effective date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  An examination or medical opinion is not required, because the issue does not turn on any medical question.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date. 

Earlier effective date

In a February 2015, the Board determined that the February 1, 1989 decision denying entitlement to an acquired psychiatric disorder, to include PTSD, did not contain CUE.  Thus, the Veteran's claim has been reviewed to determine the possibility of an earlier effective date pursuant to the provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  It is noted that, due to the finality of the prior decisions, any effective date awarded would have to follow such determinations.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

In December 1987, the Veteran filed an original claim of service connection for "flash backs from Vietnam."  

In an April 1988 rating decision, service connection was denied for a "nervous condition."  The RO determined that the Veteran did not have any recognized life threatening traumatic events during his tour of duty in Vietnam nor sufficient symptomology associated with posttraumatic stress disorder.  The RO determined that his diagnosed personality disorder was not a psychiatric disorder for which compensation was payable.  

In May 1988, the Veteran submitted a statement in support of his claim.  

In a May 1988 'Deferred or Confirmed Rating Decision' the RO continued the denial of entitlement to service connection for PTSD.  In June 1988, the Veteran filed a notice of disagreement.  A statement of the case was issued in July 1988, and a substantive appeal was received in August 1988.  

In a February 1989 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Later that same month, the Veteran submitted a statement expressing his disagreement with the February 1989 Board decision.  In March 1989, a VA adjudication officer sent a response to the Veteran, informing him that the February 1989 Board decision was final and could not be appealed, and advising him of his right to submit a claim to reopen.  

As stated in the introduction, in June 2016, the Court issued a memorandum decision in this case.  Campbell v. McDonald, No. 15-1378 (Vet. App. June 2, 2016).  In it, the Court found that the February 1989 statement from the Veteran was a timely notice for reconsideration of the February 1989 Board decision, which had not been expressly adjudicated by the Board.  Id., slip op. at 5.  Therefore, the Court remanded for the Board to consider the effect, if any, of the unadjudicated motion for reconsideration on the effective date for the grant of service connection for PTSD. The Court also instructed the Board to expressly consider the Court's decision in Ratliff v. Shinseki, 26 Vet. App. 356 (2013), and determine whether VA complied in its handling of the February 1989 motion for reconsideration.

In an April 2017 letter to the Veteran, the Board determined that VA complied in its handling of the Veteran's February 1989 motion for reconsideration.  The Board then considered the merits of the February 1989 motion for reconsideration, as it was properly before the Board.  In this regard, the Board concluded there was a plausible basis in the record for the factual determinations in the February 1989 Board decision.  Accordingly, it denied the Veteran's motion for reconsideration.

The April 2017 Board letter expressly considered the Court's decision in Ratliff.  As discussed in the April 2017 Board letter, in Ratliff, the Court instructed that written expressions of disagreement with a Board decision filed at the regional office should be considered as possible motions for Board reconsideration and forwarded to the Board for determination of whether they are actual motions for reconsideration.  Id. at 360.  The Ratliff Court emphasized that expressions of disagreement received at the regional office during the 120-day appeal period abate the finality of a Board decision for purposes of appealing to the Court.  Id.  

As stated in the April 2017 Board letter, reliance on Ratliff for the proposition that the February 1989 Board decision remains abated due to a still-pending motion for reconsideration is misplaced, as the Veteran was unable to appeal the February 1989 Board decision to the then newly-created Court.  Once the Court was created, its jurisdiction was limited to those appellants who had filed notices of disagreements at VA on or after November 18, 1988.  In this case, the Veteran filed his notice of disagreement in June 1988.  Therefore, the Board could not retroactively apply Ratliff in this case to question the finality of the February 1989 decision for purposes of appealing to the Court when the right to appeal did not exist in the first place.  See April 2017 Board letter to the Veteran at 2.

In view of the fact that the Veteran's motion for reconsideration has been denied and that judicial review was not then available to the Veteran so as to support a finding that the finality of the February 1989 remained abated per Ratliff, the Board finds that the February 1989 Board decision became final.  

In February 1992, the Veteran filed a claim to reopen.  In a February 1992 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for PTSD.  The Veteran was notified of this decision on March 6, 1992.  He did not file a notice of disagreement with the rating decision within the one-year prescribed period.  The Board also notes that no new and material evidence was received within the one year period after the March 1992 issuance of the rating decision.  Thus, the RO's rating decision is final.  38 U.S.C.A. § 7105.  

In April 2008, the Veteran filed a petition to reopen the previously denied claim.  In a September 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for PTSD.  The Veteran was notified of this decision on September 22, 2008.  He did not file a notice of disagreement with the rating decision within the one-year prescribed period.  The Board also notes that no new and material evidence was received within the one year period after the September 2008 issuance of the rating decision.  Thus, the RO's rating decision is final.  38 U.S.C.A. § 7105.  

As the Veteran did not file notices of disagreement with the February 1992 and April 2008 rating decisions within the one-year prescribed period and no new and material evidence was received within the one year period after issuance of the respective rating decisions, the RO's decisions are also final.  38 U.S.C.A. §§ 7104, 7105.  

On June 22, 2010, the Veteran filed an informal claim to reopen entitlement to service connection for PTSD.  The RO granted service connection for PTSD, assigning an effective date of June 22, 2010, the date of receipt of his claim to reopen.

The effective date provisions do not allow an effective date dating back to receipt of his original December 1987 claim, due to the finality of the February 1989 Board decision.  Likewise, effective dates corresponding to his subsequent claims to reopen are not allowed due to the finality of the respective February 1992 and April 2008 rating decisions.

Based on the above, the earliest date of receipt of a reopened claim of service connection for PTSD is June 22, 2010, the date the RO received the Veteran's claim to reopen.  An effective date earlier than June 22, 2010, is not warranted as VA is not free to award a retroactive effective date prior to the date it receives a claim to reopen unless there is a specific statutory or regulatory authority for such retroactive effective date.  Based on the facts in this case, there is no legal basis for an effective date prior to June 22, 2010, for the award of service connection for PTSD.

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than June 22, 2010, for the grant of entitlement to service connection for PTSD is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


